 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DONALD CANFIELD,                                   No. 2:18-CV-1092-KJM-DMC-P
12                        Plaintiff,
13            v.                                         ORDER
14    NARINDER SAUKHLA,
15                        Defendant.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Defendants’ unopposed motion, ECF No. 41, for a

19   first modification of the Court’s October 19, 2020, scheduling order. Good cause appearing

20   therefor, Defendants’ motion will be granted.

21                   Accordingly, IT IS HEREBY ORDERED that

22                   1.     Defendants’ unopposed motion, ECF No. 41, for a first modification of the

23   Court’s scheduling order is granted.

24                   2.     The parties may conduct discovery until September 20, 2021. All requests

25   for discovery pursuant to Fed. R. Civ. P. 30, 31, 33, 34, 36, and 45 shall be served by this

26   discovery cut-off date. Any motions necessary to compel discovery shall be filed within 60 from

27   this cut-off date.

28   ///
                                                         1
 1                  3.     All dispositive motions shall be filed within 90 days after the discovery

 2   cut-off date specified above;

 3

 4          Dated: May 18, 2021
                                                          ____________________________________
 5                                                        DENNIS M. COTA
 6                                                        UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
